DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 7, 9, 13, 14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 12/23/2021. The traversal is on the ground(s) that the groups would require a search of the same technical arts.  This is not found persuasive because the species are mutually exclusive and thus require a separate search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1, 10, and 23 newly recite “hand rotary instrument, comprising… a first pressure plate”. However, the originally filed specification does not support a single embodiment with both rotary and pressure plate features. Applicant points to paragraphs [0048]-[0050] and [0075] of the specification but these describes Fig. 1, 2, and 8 and not a rotary instrument. Examiner notes the instant specification in paragraph [0052] and Fig. 3 describes “[a] roller 306 is rotatably affixed to the bracket 304.” However, this embodiment does not include a pressure plate, and instead microgrooves on the roller 306, per the instant specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 , and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 23 newly recite “hand rotary instrument, comprising… a first pressure plate” rendering the claim indefinite. The pressure plate is understood to be flat (Fig. 1-2 of the instant specification) while the rotary instrument is understood to be round (roller 306, Fig. 3 of the instant specification). Thus, the metes and bounds of a rotary instrument with pressure plates is not clear. For purposes of examination the claim will be understood to recite flat pressure plates as shown in Fig. 1-2 of the instant specification. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-5, 8, 10-12, 15, 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,730,228. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,730,228 claims, among other limitations, two pressure plates and features 8-12 microns in size, which reads on all the limitations of the pending claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (US 6,293,790 B1) in view of Mason et al. (US 2017/0008333 A1), hereinafter Mason, and Farzin-Nia (US 5,588,832).
Regarding claim 1, Hilliard meets the claimed an autoclavable (Hilliard teaches a manual tool that can be heated to at least 350 °F, see Col. 3, lines 5-10, Fig. 7A) coated or uncoated hand rotary instrument comprising: a first pressure plate (Hilliard teaches the embodiment of Fig. 8d to have handle 10 and jaw 14, better shown in the generic parts of Fig. 17A or Fig. 1, see Col. 6, lines 10-20) a second pressure plate
where the first pressure plate and second pressure plate are disposed pivotally with respect to one another; (Hilliard teaches handle 12 is connected at pivot 18 to jaw 16, better shown in Fig. 17A, although the embodiment of Fig. 8d is relied upon, protruding block 47 including raised or depressed features of logo 46, Fig. 8, Col. 7, lines 25-30) wherein the tool is configured to be held in a user's hand. (Hilliard handle 12 and 10 are capable of being held by a user’s hand, Fig. 17A).
Examiner notes the further claimed “after surgical implantation,” is considered the intended use of the claimed apparatus, see MPEP 2114. The apparatus of Hilliard is capable of embossing medical prosthesis including orthodontic retainers, see Col. 7, lines 1-30. Therefore, it is capable of embossing materials that are intended to be implanted, as well. 
Hilliard does not explicitly teach a second pressure plate disposed on a distal end of the second elongated member.
Farzin-Nia teaches machining of the jaws 33 and 34 such as by a grinding or cutting process to add serrations 68, see Fig. 4, Col. 4, lines 62-67.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to duplicate raised and depressed parts of Hilliard on both jaws because it yields the predictable result improving the gripping surface of the tool, see Col. 4, lines 50-55.
Hilliard does not explicitly teach wherein each of the first plurality of microgrooves has a first height, a first width, and a first pitch, and wherein the first height, the first width, and the first pitch are selected to orient cells in a manner that will enhance re-epithelialization rates, direct cellular orientation and migration, and increase cell migration velocity after surgical implantation of an implant embossed by the manually-operated autoclavable implant embosser.
Mason meets the claimed wherein each of the first plurality of microgrooves has a first height, a first width, and a first pitch, and wherein the first height, the first width. (Hilliard teaches the pliers can imprint the shape can be that of a logo of a company or an ornamental design, see Col. 7, lines 20-25. Mason teaches ornamental pattern or design can have channels having a width in a range of about 50 µm -5,000 µm and a depth of about 100 µm -200 µm, see [0125]. Examiner notes that the sizes of the microtopographies are not recited by the claim and Mason meets the claimed microtopographies.)
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). Examiner finds that Hilliard differs from the claim only in the substitution of the micron sized ornamental pattern of Mason as the generic micron sized pattern of Mason. Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Examiner notes that one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to substitute the micron sized ornamental pattern of Mason as the generic micron sized pattern of Mason because it yields the predictable result of providing for an ornamental pattern of sufficient size to fit within an orthodontic device. 
The combination of Hilliard and Mason meets the claimed wherein the first height, the first width, and the first pitch are selected to orient cells in a manner that will enhance re-epithelialization rates, direct cellular orientation and migration, and increase cell migration velocity after surgical implantation of an implant embossed by the manually-operated autoclavable implant embosser. (Hilliard teaches width in a range of about 50 µm -5,000 µm and a depth of about 100 µm -200 µm, see [0125]. The instant specification does not define a measurement for height, width, or pitch to achieve cellular orientation, however height, width, and pitch values 0.05 – 200 um, are disclosed [0008]. Therefore, the values of Hilliard overlap with the values disclosed and are presumed inherently capable of achieving cellular orientation and migration as claimed, see MPEP 2112.01).


Regarding claim 2, Hilliard as modified above meet the claimed, wherein the second pressure plate comprises a surface comprising a plurality of microgrooves. (Hilliard teaches one plate 47 with depressions 46, see Fig. 8d. Hilliard as modified by Farzin-Nia teaches duplication the plate and depression on both jaws.) 

Regarding claim 4, Hilliard as modified above meet the claimed, wherein the plurality of microgrooves are arranged in a pattern of parallel lines. (Hilliard teaches an example of the ornamental design to be a square 46 with a rectangle, 50, see Fig. 8B. Examiner notes that a rectangle is two pairs of parallel lines, and meets the claim.)

Regarding claim 5, Hilliard as modified above meet the claimed, herein the first plurality of microgrooves are arranged in a pattern consisting of a first set of lines intersecting with a second set of lines of the second plurality of microgrooves.  (Hilliard teaches an example of the ornamental design to be a square 46 with a rectangle, 50, see Fig. 8B. Examiner notes that a rectangle is two pairs of parallel lines that intersect at each corner and meets the claim.)

Regarding claim 8, Hilliard as modified above meets all that claimed in claim 1, as described above, but does not explicitly teach wherein the surface comprises titanium.  
Farzin-Nia teaches wherein the surface comprises titanium.  (Farzin-Nia teaches strong corrosion resistant metals such as nickel-titanium alloys, see Col. 3, lines 25-30. Examiner notes that the titanium alloy comprises titanium and meets the claim.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to select the titanium alloy of Farzin-Nia as the generic material for an orthodontic tool of Hilliard because it is resistant to corrosion and can be subjected to high sterilization temperatures, see Col. 1, lines 10-12, 40-45. 


Regarding claim 23, Hilliard meets the claimed an autoclavable (Hilliard teaches a manual tool that can be heated to at least 350 °F, see Col. 3, lines 5-10, Fig. 7A) coated or uncoated hand rotary instrument comprising: a first pressure plate (Hilliard teaches the embodiment of Fig. 8d to have handle 10 and jaw 14, better shown in the generic parts of Fig. 17A or Fig. 1, see Col. 6, lines 10-20) a second pressure plate
where the first pressure plate and second pressure plate are disposed pivotally with respect to one another; (Hilliard teaches handle 12 is connected at pivot 18 to jaw 16, better shown in Fig. 17A, although the embodiment of Fig. 8d is relied upon, protruding block 47 including raised or depressed features of logo 46, Fig. 8, Col. 7, lines 25-30) wherein the instrument is configured to be held in a user's single hand and (Hilliard handle 12 and 10 are capable of being held by a user’s single hand, Fig. 17A).
Examiner notes the further claimed “after surgical implantation,” is considered the intended use of the claimed apparatus, see MPEP 2114. The apparatus of Hilliard is capable of embossing medical prosthesis including orthodontic retainers, see Col. 7, lines 1-30. Therefore, it is capable of embossing materials that are intended to be implanted, as well. 
Hilliard does not explicitly teach a second pressure plate disposed on a distal end of the second elongated member.
Farzin-Nia teaches machining of the jaws 33 and 34 such as by a grinding or cutting process to add serrations 68, see Fig. 4, Col. 4, lines 62-67.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). Examiner finds that Hilliard differs from the claim only in the duplication of the raised and depressed features on one jaw of the tool of Hilliard. Farzin-Nia teaches placing raised and depressed serrations on both jaws of the tool. Examiner finds that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Examiner notes that one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to duplicate raised and depressed parts of 
Hilliard does not explicitly teach wherein each of the first plurality of microgrooves has a first height, a first width, and a first pitch, and wherein the first height, the first width, and the first pitch are selected to orient cells in a manner that will enhance re-epithelialization rates, direct cellular orientation and migration, and increase cell migration velocity after surgical implantation of an implant embossed by the manually-operated autoclavable implant embosser.
Mason meets the claimed wherein each of the first plurality of microgrooves has a first height, a first width, and a first pitch, and wherein the first height, the first width. (Hilliard teaches the pliers can imprint the shape can be that of a logo of a company or an ornamental design, see Col. 7, lines 20-25. Mason teaches ornamental pattern or design can have channels having a width in a range of about 50 µm -5,000 µm and a depth of about 100 µm -200 µm, see [0125]. Examiner notes that the sizes of the microtopographies are not recited by the claim and Mason meets the claimed microtopographies.)
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). Examiner finds that Hilliard differs from the claim only in the substitution of the micron sized ornamental pattern of Mason as the generic micron sized pattern of Mason. Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Examiner notes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to substitute the micron sized ornamental pattern of Mason as the generic micron sized pattern of Mason because it yields the predictable result of providing for an ornamental pattern of sufficient size to fit within an orthodontic device. 
The combination of Hilliard and Mason meets the claimed wherein the first height, the first width, and the first pitch are selected to orient cells in a manner that will enhance re-epithelialization rates, direct cellular orientation and migration, and increase cell migration velocity after surgical implantation of an implant embossed by the manually-operated autoclavable implant embosser. (Hilliard teaches width in a range of about 50 µm -5,000 µm and a depth of about 100 µm -200 µm, see [0125]. The instant specification does not define a measurement for height, width, or pitch to achieve cellular orientation, however height, width, and pitch values 0.05 – 200 um, are disclosed [0008]. Therefore, the values of Hilliard overlap with the values disclosed and are presumed inherently capable of achieving cellular orientation and migration as claimed, see MPEP 2112.01).


Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (US 6,293,790 B1) in view of Mason et al. (US 2017/0008333 A1), hereinafter Mason, and Farzin-Nia (US 5,588,832), in further view of Schuller et al. (US 2002/0050220 A1).

Regarding claims 21 and 24, Hilliard as modified does not explicitly teach wherein the first height is between .05 and 50 micron and the first width is between 0.05 and 50 microns.
Schuller teaches the stamp pattern to be of several centimeters to a micron or less, e.g., 500, 200, or 100 nm.  For example, patterns having a resolution of 100 um may be used to adhere single cells, see [0060].
The courts have held that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as resolution for cell adhesion through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the resolution to be between 0.05 and 50 microns in order to improve cell adhesion as taught by Schuller, [0060].

Claims 10-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schuller et al. (US 2002/0050220 A1), Hilliard (US 6,293,790 B1) and Farzin-Nia (US 5,588,832).

Regarding claim 10, Schuller meets the claimed autoclavable (the entire apparatus may be heated, for example, in an oven or radiatively [0073]) coated or uncoated hand rotary instrument (Examiner notes the “rotary” limitation was found indefinite above) for embossing an implantable material, (Schuller teaches may be coated completely with a resist or other material which is then patterned by the stamp [0069] and textured to facilitate the migration of cells and the formation of healthy tissue [0085])  comprising: and a pressure plate (Schuller teaches stamp 10, with two stamping surface 20, Fig. 1, [0035], where the stamp may have only flat surfaces [0038]); wherein the pressure plate comprises a surface comprising plurality of microgrooves,  (Schuller teaches the stamp pattern to be of several centimeters to a micron or less, e.g., 500, 200, or 100 nm.  For example, patterns having a resolution of 100 um may be used to adhere single cells, see [0060]) and wherein each of the plurality of microgrooves has a height, a width, and a pitch selected to orient cells in a manner that will enhance re-epithelialization rates, direct cellular orientation and migration, and increase cell migration velocity after surgical implantation of an implant embossed by the instrument. (textured to facilitate the migration of cells and the formation of healthy tissue [0085]).
Schuller does not explicitly teach a handle portion; and the pressure plate disposed on a distal end of the handle portion.
Hilliard meets the claimed a handle portion; and the pressure plate disposed on a distal end of the handle portion. (Hilliard teaches handle 12 is connected at pivot 18 to jaw 16, better shown in Fig. 17A, although the embodiment of Fig. 8d is relied upon, protruding block 47 including raised or depressed features of logo 46, Fig. 8, Col. 7, lines 25-30. The apparatus of Hilliard is capable of embossing medical prosthesis including orthodontic retainers, see Col. 7, lines 1-30.)
Schuller teaches stamping both non-implanted medical devices (e.g. endoscope) and implanted medical devices (e.g. stents), see [0084]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the handle of Hilliard with the stamp of Schuller because the handle and tool allow for embossing medical prosthesis including orthodontic retainers that can be varied with each patient, see Col. 3, lines 30-40.

Regarding claim 11, Schuller as modified by Hilliard meets the claimed wherein the plurality of microgrooves are arranged in a pattern of parallel lines. (Schuller teaches spirals, rings, lines, arrays of geometric shapes such as circles, squares or other two dimensional shapes, parallel or interlacing channels, see [0040]).

Regarding claim 12, Schuller as modified by Hilliard, wherein the plurality of microgrooves are arranged in a pattern consisting of a first set of lines intersecting with a second set of lines.  (Schuller teaches spirals, rings, lines, arrays of geometric shapes such as circles, squares or other two dimensional shapes, parallel or interlacing channels, see [0040]).

Regarding claim 22, Schuller as modified by Hilliard does not explicitly teach wherein the first height is between .05 and 50 micron and the first width is between 0.05 and 50 microns.
Schuller teaches the stamp pattern to be of several centimeters to a micron or less, e.g., 500, 200, or 100 nm.  For example, patterns having a resolution of 100 um may be used to adhere single cells, see [0060].
The courts have held that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as resolution for cell adhesion through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the resolution to be between 0.05 and 50 microns in order to improve cell adhesion as taught by Schuller, [0060].


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schuller et al. (US 2002/0050220 A1), Hilliard (US 6,293,790 B1) and Farzin-Nia (US 5,588,832).

Regarding claim 15, Schuller as modified by Hilliard does not teach wherein the surface comprises titanium.
Frazin-Nia meets the claimed wherein the surface comprises titanium. (Farzin-Nia teaches strong corrosion resistant metals such as nickel-titanium alloys, see Col. 3, lines 25-30. Examiner notes that the titanium alloy comprises titanium and meets the claim.) 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744